USCA4 Appeal: 20-1409    Doc: 1        Filed: 04/09/2020      Pg: 1 of 2


                                                                           FILED: April 9, 2020

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                      ___________________

                                           No. 20-1409
                                    (1:19-cv-00272-LCB-LPA)
                                      ___________________

        MAXWELL KADEL; JASON FLECK; CONNOR THONEN-FLECK, by his
        next friends and parents; JULIA MCKEOWN; MICHAEL D. BUNTING, JR.;
        C.B., by his next friends and parents; SAM SILVANIE

                     Plaintiffs - Appellees

        v.

        NORTH CAROLINA STATE HEALTH PLAN FOR TEACHERS AND STATE
        EMPLOYEES

                     Defendant - Appellant

         and

        DALE FOLWELL, in his official capacity as State Treasurer of North Carolina;
        UNIVERSITY OF NORTH CAROLINA AT CHAPEL HILL; NORTH
        CAROLINA STATE UNIVERSITY; DEE JONES, in her official capacity as
        Executive Administrator of the North Carolina State Health Plan for Teachers and
        State Employees; UNIVERSITY OF NORTH CAROLINA AT GREENSBORO

                     Defendants


        This case has been opened on appeal.

        Originating Court                     United States District Court for the Middle
                                              District of North Carolina at Greensboro
        Originating Case Number               1:19-cv-00272-LCB-LPA




               Case 1:19-cv-00272-LCB-LPA Document 52 Filed 04/09/20 Page 1 of 2
USCA4 Appeal: 20-1409    Doc: 1          Filed: 04/09/2020   Pg: 2 of 2



        Date notice of appeal filed in      04/08/2020
        originating court:
        Appellant(s)                        North Carolina State Health Plan for
                                            Teachers and State Employees
        Appellate Case Number               20-1409
        Case Manager                        Cathy Poulsen
                                            804-916-2704




             Case 1:19-cv-00272-LCB-LPA Document 52 Filed 04/09/20 Page 2 of 2
